DETAILED ACTION

Claim Status
Claims 1-7, 9, 11-12, 14-15, 18, 20-22, 24, 26-27 is/are pending.
Claims 24, 26 is/are rejected.
Claims 1-7, 9, 11-12, 14-15, 18, 20-22, 27 is/are allowable over the prior art of record. 
Claims 8, 10, 13, 16-17, 19, 23, 25 is/are cancelled by Applicant.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification / Disclosure
The objections under 35 U.S.C. 132(a) to the amendment filed 11/09/2020 in the previous Office Action mailed 02/04/2021 have been withdrawn in view of the Claim Amendments filed 08/03/2021.

Claim Rejections - 35 USC § 112
The rejections of claims 1-7, 9, 11-12, 15, 18, 20-22, 26-27 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, in the previous Office Action mailed 02/04/2021 have been withdrawn in view of the Claim Amendments filed 08/03/2021.

The rejections of claims 11, 14, 25 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, in the previous Office Action mailed 02/04/2021 have been withdrawn in view of the Claim Amendments filed 08/03/2021.

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 24, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
• WINTERMANTEL ET AL (US 2011/0004241)
 	 or 
• KARAFILIDIS ET AL (US 2012/0000603),
	in view of SCHLINGLOFF ET AL (US 2010/0297427),
and in view of RAMALINGAM, JR (2006/0078741),
 	and in view of CUSCURIDA ET AL (US 4,465,858),
	and in view of KOLLBACH ET AL (US 2012/0021227).
	WINTERMANTEL ET AL ‘241 discloses a migrate-free two-component (2K) laminating adhesives suitable for composite films used for food packaging, wherein the 2K laminating adhesives comprises: 
 • a first component A comprising an isocyanate-terminated polyurethane prepolymer (corresponding to recited component (i)) which is not required to contain low amounts of isocyanate monomers, wherein the isocyanate-terminated polyurethane prepolymer A is the reaction product of: 
• one or more polyols (e.g., polyester polyols which can be derived from aliphatic dicarboxylic acids (e.g., adipic acid, succinic acid, etc.) and are not required to be derived from phthalic acid or isophthalic acid; polyether polyols (e.g., derived from propylene glycol, etc.); or mixtures of such polyols); and 

• at least one polyisocyanate compound (e.g., monomeric aromatic polyisocyanates such as diphenylmethane diisocyanate (MDI), etc.); 
	 
• a second component B comprising one or more polyols (corresponding to recited component (ii)) known in the art of polyurethane chemistry, wherein said one or more not required to be derived from isophthalic acid or aromatic phthalic acid, and are not required to be of oleochemical origin; polyether polyols (e.g., derived from propylene glycol, etc.); etc. 

The adhesive can (i.e., optionally, but are not required to) contain catalysts.  The 2K adhesives is advantageously utilized as solvent-free compositions and optionally (i.e., can, but is not required to) contain additives (e.g., solvents, fillers, etc.).  The 2K adhesives are useful for forming laminates comprising a first layer, an adhesive layer comprising the 2K adhesive, and a second, wherein the layers comprise: plastic films such as polyethylene terephthalate, polyethylene, etc.; plastic films with inorganic coatings; aluminum foils; other metal foils, etc. The resulting laminates are useful in food packaging and are identified as being “migrate-free” (i.e., having a primary aromatic amine content of less than 0.2 µg as measured in accordance with section 35 of the LMBG). The reference further discloses that with respect to other known adhesives: (a) known 2K adhesives based on isocyanate-terminated polyurethane prepolymers which contain ‘low’ amounts of monomer can have unacceptably high viscosities and furthermore require additional processing steps and quality control to maintain said ‘low’ amounts of monomer; and (b) the use of catalyst in adhesive is disadvantageous because of the undesirable presence of heavy metals and/or the possibility of migration. (WINTERMANTEL ET AL ‘241, entire document, e.g., paragraph 0001-0003, 0005-0006, 0010-0013, 0015-0030, 0036-0038, 0041-0042, 0047-0054, 0057, 0063-0068, 0072-0074, 0095, 0098, etc.) (see corresponding portions of KARAFILIDIS ET AL ‘603) However, the reference does not specifically discuss alkoxylated diamines.

	RAMALINGAM, JR ‘741 discloses that it is well known in the art that compounds containing active hydrogen such as hydroxyl and/or amine groups (e.g., polyether polyols; polyester polyols; polyfunctional amines or diamines containing primary or secondary amine groups; etc.) can function as a curing agent for two-component (2K) laminating adhesives containing isocyanate-terminated polyurethane prepolymers.  (e.g., paragraph 0033-0034, 0039, etc.)
 	CUSCURIDA ET AL discloses that it is well known in the art that hydroxyl-functional partially alkoxylated polyoxyalkyleneamines containing a mixture of secondary and tertiary amine groups are useful as crosslinkers in polyurethane adhesives.  The reference further discloses that while the partially alkoxylated polyoxyalkyleneamines may be less reactive, they are also less toxic than other polyoxyalkyleneamine derivatives, and the tertiary amine groups contained therein are known for their catalytic properties in polyol and isocyanate reactions to produce polyurethanes.   (line 58-52, col. 1; line 15-31, col. 3; etc.)

	Regarding claims 24, 26, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize known alkoxylated diamine(s) as suggested in CUSCURIDA ET AL known to have reduced toxicity and contain functional groups with catalytic activity with respect to polyurethane chemistry as part of the polyol component B in the WINTERMANTEL ET AL ‘241 (or KARAFILIDIS ET AL ‘603) adhesives in order to obtain adhesive materials with performance properties (e.g., working life, crosslinking density, cure speed, adhesion strength, cohesive strength, etc. as suggested by SCHLINGLOFF ET AL and RAMALINGAM, JR ‘741) which can be conveniently adjusted for specific applications (e.g., by providing controlled levels of initial reactivity and curing speed to allow for a useful working life for the 2K adhesive for the application and lamination steps, while still allowing for full and rapid curing and the development of excellent adhesive and cohesive strength without the use of additional potentially toxic and/or migratory catalyst compounds.
	Further regarding claim 24, one of ordinary skill in the art would have selected the relative amount of higher functional polyols containing at least one tertiary amino group (e.g., ethoxylated and/or propoxylated reaction products of ethylene diamine, etc.) in component B of the WINTERMANTEL ET AL ‘241 (or KARAFILIDIS ET AL ‘603) adhesives in order to obtain the performance properties (e.g., crosslinking speed and/or degree; working life, adhesion strength, cohesive strength, etc.) required or desired for specific end-use applications.
	Further regarding claim 24, one of ordinary skill in the art would have utilized polyether polyols well known in polyurethane chemistry (e.g., polypropylene glycol, as suggested by 
	Regarding claim 26, since: (i) WINTERMANTEL ET AL ‘241 (or KARAFILIDIS ET AL ‘603) discloses that the isocyanate-terminated polyurethane prepolymer of component A is not required to contain ‘low’ or reduced amounts of polyisocyanate monomer (as compared to other known ‘low’ monomer isocyanate-terminated polyurethane prepolymers); and (ii) WINTERMANTEL ET AL ‘241 (or KARAFILIDIS ET AL ‘603) discloses that the low monomer content requirement in known ‘low’ or reduced polyisocyanate monomer adhesives often results in adhesives with unacceptably high viscosity, which is undesirable in the production of composite packaging films, in addition to raising production costs due to additional necessary manufacturing and quality control steps; one of ordinary skill in the art would have permitted moderate (e.g., 10 wt% or more) amounts of aromatic polyisocyanate monomer to remain in the isocyanate-terminated polyurethane prepolymers in order to produce 2K adhesives with reduced production costs and reduced viscosities for use in the production of composite films for food packaging.
	
Response to Arguments
Applicant’s arguments filed 08/03/2021 with respect to claims 1-7, 9, 11-12, 14-15, 18, 20-22, 27 have been fully considered in view of the Claim Amendments filed 08/03/2021 and are persuasive.  
claims 1-7, 9, 11-12, 14-15, 18, 20-22, 27 under 35 U.S.C. 103 in the previous Office Action mailed 02/04/2021 have been withdrawn in view of the Claim Amendments filed 08/03/2021. 

Applicant's arguments filed 08/03/2021 with respect to claims 24, 26 have been fully considered but they are not persuasive. 
 	(A) Applicant argues that the present claims require that the resin component polyol used to produce the recited isocyanate-terminated polyurethane prepolymer is not (or does not contain) a tertiary amino group-containing polyether polyol.  
 	In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the absence of tertiary amino group-containing polyether polyol in the resin component polyol used to produce the isocyanate-terminated polyurethane prepolymer) are not recited in the rejected claims 24, 26.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Allowable Subject Matter
Claims 1-7, 9, 11-12, 14-15, 18, 20-22, 27 is allowable over the prior art of record.

The following is a statement of reasons for the indication of allowable subject matter:  
 	The prior art of record fails to disclose a 2K urethane-based adhesive comprising the recited resin component wherein the isocyanate-terminated polyurethane prepolymer is derived from a resin component polyol which does not contain (or comprise): (i) a polyester derived from 
 	WINTERMANTEL ET AL (US 2011/0004241) and KARAFILIDIS ET AL (US 2012/0000603) fails to disclose 2K adhesives comprising isocyanate-terminated polyurethane prepolymer derived from a resin component polyol which does not comprise polyether polyols containing tertiary amino groups.
	SCHLINGLOFF ET AL (US 2010/0297427) and CUSCURIDA ET AL (US 4,465,858) fails to specifically disclose 2K adhesives comprising isocyanate-terminated polyurethane prepolymers.
	RAMALINGAM, JR (2006/0078741) and KOLLBACH ET AL (US 2012/0021227) and HOUSE ET AL (US 4,714,512) and CHUNG ET AL (US 4,365,051) and CHUNG ET AL (US 4,254,272) and JP 2005-161890 and JP 2016-089028 and HUEBENER ET AL (US 2003/0050423) and BOLTE E AL (US 2003/0065125) and KREBS ET AL (US 2004/0259968) and KOLLBACH ET AL (US 2012/0128991) fail to disclose 2K adhesives comprising curing components comprising alkoxylated diamine compounds.
 	CARLSON ET AL (US 2012/0263836) and DEY ET AL (US 2016/0298009) and LISTA (US 2011/0133122) and SONG ET AL (US 2011/0011479) fail to specifically disclose 2K adhesives comprising curing components comprising alkoxylated diamine compounds and the recited “low migrate” property.
	BURCKHARDT ET AL (US 2007/0129522) fail to specifically disclose 2K adhesives with the recited “low migrate” property.
	 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.   
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

November 3, 2021

/Vivian Chen/
Primary Examiner, Art Unit 1787